DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 19, 2022.  Claims 1-8 are currently pending.

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive.
In regards to the Applicant’s argument that one of ordinary skill would not combine Lorenzo with Huang because Huang teaches away from having an absorption layer that is not less than 3 micrometers thick (Applicant’s arguments page 7-8). The Applicant points to the thickness of the Ge cavity length compensation layer may be less than 500 nm (.5 micrometers) and therefore one would not provide an absorption layer of not less than 3 micrometers thick as stated in the claim (Applicant’s arguments page 7-8), Examiner respectfully disagrees. First, Examiner would like to note that the Examiner defines the absorption layer to be elements 122 and 112, where 122 is a p-doped p-Ge layer and 112 is a i-Ge layer (see fig. 1, paragraphs 44 and 45). The Examiner is interpreting the entire absorption layer to be elements 122 and 112 together. So, sure, the layer 122 may be less than 500 nm (.5 micrometers) (paragraph 62), but that is not the only element being described as the absorption layer. The absorption layer is the combination of element 122 and 112, and there is nothing in the Huang reference disclosing the thickness of both layers together or the thickness of layer 112. Huang also teaches an APD that is capable of capturing wavelengths from 800 nm to 1600nm (paragraph 31) and that is APDs of the past the performance is not as good in the longer wavelength range (paragraph 3). Therefore one of ordinary skill in the art would want to find a desired thickness of the entire defined absorption layer to have better performance at longer wavelength ranges. From these arguments, Huang does not teach away from being able to have an absorption layer that is not less than 3 micrometers thick. One of ordinary skill in the art would have noted the benefits of a larger thickness as noted in Lorenzo and applied that to the absorption layers defined as  the combination of elements 122 and 121 in Huang. This is to ensure a high absorption rate for photons within the wavelength range of 1400 nm to 1550 nm providing for more efficient light capture within that specific wavelength range. From the above arguments the rejection of claims 1-8 is proper in view of the combination of Huang et al. (US 20140239301) and Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the limitation “the light receiving elements” lacks antecedent basis. The claim appears to be claiming that there is a plurality of the light receiving element described in claim 1, but the applicant added an (s) at the end of light receiving element, this makes the claim read there was already a plurality of light receiving elements. The claim should read as “equipped with a plurality of the light receiving element as described in claim 1”. This is how the claim will be interpreted. 
Claim 8 is rejected because of its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) in view of Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal).
Re claim 1: Huang teaches a light-receiving element (fig. 1) comprising a substrate (102) having thereon an amplification layer (110/108/106/120) containing silicon (see fig. 1, paragraph 44), and an absorption layer (122/112) containing germanium laminated in this order (see fig. 1, paragraph 44), wherein the amplification layer (110/108/106/120) has an n-doped n-Si layer (106) and a p-doped p-Si layer (110) on the substrate in this order (see fig. 1); the absorption layer (122/112) contains a p-doped p-Ge layer (122 of 122/112) (see fig. 1), but does not specifically teach a thickness L of the absorption layer is not less than 3 um, which is a thickness that absorbs 80% or more of light in a wavelength range of 1400 to 1550. Lorenzo teaches a thickness L of an absorption layer (Ge) is not less than 3 um (see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency), which is a thickness that absorbs 80% or more of light in a wavelength range of 1400 to 1550 (see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thicknesses noted in Lorenzo for the absorption layer of Huang in order to ensure a high absorption rate for photons within the wavelength range of 1400 nm to 1550 nm providing for more efficient light capture within that specific wavelength range.
Re claim 2: Huang as modified by Lorenzo teaches the light-receiving clement, wherein the absorption layer (Huang, 122/112) contains an i-Ge layer (Huang, 112) which is an intrinsic region, and the i-Ge layer (Huang, 112) and the p-Ge layer (Huang, 122) are laminated on the amplification layer (Huang, 110/108/106/120) in this order (Huang, see fig. 1, paragraph 44).
Re claim 5: Huang as modified by Lorenzo teaches the light-receiving element, wherein the amplification layer (Huang, 110/108/106/120) has an i-Si layer (Huang, 108) which is an intrinsic region between the n-Si layer (Huang, 106) and the p-Si layer (Huang, 110) (Huang, see fig. 1).
Re claim 6: Huang as modified by Lorenzo teaches the light-receiving element, wherein the absorption layer (Huang, 122/112, Ge) has a thickness L of 7 um or less (Lorenzo, see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) as modified by Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal) as applied to claims 1 and 2 above, and further in view of Wang et al. (US 20160126381).
Re claim 3: Huang as modified by Lorenzo teaches the light-receiving clement, wherein the absorption layer (Huang, 122/112) contains an i-Ge layer (Huang, 112) which is an intrinsic region, and the i-Ge layer (Huang, 112) and the p-Ge layer (Huang, 122) are laminated on the amplification layer (Huang, 110/108/106/120) in this order (Huang, see fig. 1, paragraph 44), but does not specifically teach wherein the absorption layer contains a second p-Ge layer between the i-Ge layer and the amplification layer. Wang teaches an absorption layer (1114, 1112, 1110) contains an i-Ge layer (1112) which is an intrinsic region, and the i-Ge layer (1112) and a p-Ge layer (1114) are laminated on the amplification layer (1108, 1106, 1104) in this order (see fig. 11a), wherein the absorption layer (1114, 1112, 1110) contains a second p-Ge layer (1110) between the i-Ge layer (1112) and the amplification layer (1108, 1106, 1104) (fig. 11a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second p-Ge layer between the amplification layer and the i-Ge layer of Huang as modified by Lorenzo in order to have a buffer layer in order to allow lattice mismatch between the Ge and Silicon layers providing for a reduction in the effects of strain energy between different layers reducing deforming and defects in the layers.
Re claim 4: Huang as modified by Lorenzo teaches herein the absorption layer contains a highly p-doped p+-Ge layer (Huang, 122, fig. 1), but does not specifically teach wherein the absorption layer contains a highly p-doped p+-Ge layer compared with the p-Ge layer; and the p+-Ge layer is laminated on the p-Ge layer. Wang teaches wherein an absorption layer (1114, 1112, 1110) contains a highly p-doped p+-Ge layer (1114) compared with a p-Ge layer (1112); and the p+-Ge layer (1114) is laminated on the p-Ge layer (1112) (see fig. 11a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a desired doping structure for a lower Ge layer of Huang as modified by Lorenzo similar to Wang in order to absorb light efficiently providing for higher quality light detection in a desired wavelength range.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) as modified by Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal) as applied to claims 1 and 2 above, and further in view of Wang et al. (US 20160126381) as applied to claim 1 above, and further in view of Sarid et al. (US 20080017883).
Re claim 7: Huang as modified by Lorenzo teaches a near infrared light detector equipped with the light receiving element in claim 1 (Huang, paragraph 31, 800nm to 1600nm is within the near infrared wavelength range, Lorenzo, abstract), but does not specifically teach a plurality of the light receiving elements. Sarid teaches a detector equipped with a plurality of light receiving elements (101) for detecting infrared wavelengths (paragraphs 10-12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light receiving element of Huang as modified by Lorenzo include a plurality of light receiving elements similar to Sarid in order to capture infrared images in the near infrared range providing for a more versatile design.
Re claim 8: Huang as modified by Lorenzo and Sarid teaches the near infrared light detector described in claim 7, wherein the light-receiving elements are arranged in a one-dimensional or two-dimensional array (Sarid, paragraphs 10-12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878